                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )     Case No. 5:20-cr-00060-GFVT-MAS-1
                                                 )
 v.                                              )
                                                 )
 JOHN WILLIAM LAWSON,                            )                     ORDER
                                                 )
        Defendant.                               )

                                       *** *** *** ***

       This matter is before the Court on the Report and Recommendation filed by United States

Magistrate Judge Matthew A. Stinnett. [R. 68.] For the reasons that follow, Judge Stinnett’s

Report and Recommendation [R. 68] will be ADOPTED, Mr. Lawson’s Objections will be

OVERRULED, and Mr. Lawson’s second Motion to Suppress [R. 60] will be DENIED.

                                                 I

       Around 3:00 a.m. on February 12, 2020, Richmond Police Officer Gerald Salyer

conducted a registration check of Mr. Lawson’s Chevrolet Suburban. [R. 21-1.] Officer Salyer

submitted the Suburban’s license plate information into multiple databases, including the

Automated Vehicle Information System (AVIS), through a mobile data terminal (MDT) located

inside his patrol car. [R. 31 at 2, 4.] After receiving a “Verify Proof of Insurance” readback

from the AVIS database, Officer Salyer conducted a traffic stop of Mr. Lawson. [R. 21-1 at 2.]

Officer Salyer asked Mr. Lawson to provide him with proof of insurance, which Mr. Lawson,

despite searching through papers in his vehicle for approximately ten minutes, was unable to

provide. Id.

       While Mr. Lawson was searching for his proof of insurance, a canine unit arrived,
comprised of Madison County Deputy Sheriff Jonathon Thompson and Canine Officer Kash. Id.

at 2–3. Kash alerted the officers that he detected narcotics on both the driver’s side door and the

rear hatch of Mr. Lawson’s Suburban. Id. at 3. Officer Salyer asked Mr. Lawson to step out of

his vehicle, which Mr. Lawson refused to do at first, though he eventually complied and sat on

the police cruiser while Officer Salyer, Officer Thompson, and other officers who had arrived on

the scene searched his vehicle for approximately an hour. Id.

        In the Suburban, officers found approximately $23,000 in cash, a 100-gram weight, a

loaded .40 caliber Smith & Wesson handgun, and two glass pipes. Id. at 4. The officers also

searched Mr. Lawson’s person and found $570 in cash, a single Lortab, a small plastic bag

(possibly with drug residue), and several .40 caliber rounds. Id.

        Based upon the discovery of the items on Mr. Lawson and within the Suburban, Officer

Salyer applied for a search warrant for the residence located at 4442 Hays Fork Lane in

Richmond, Kentucky. Id. at 5. Officer Salyer requested to search “records, notes, writings,

documents, recordings, safes, computers and cellular telephones” found at 4442 Hays Fork Lane

because there was probable cause that such property constituted stolen or embezzled property,

property used or intended to be used as a means of committing a crime, and/or property intended

to be concealed or property that would tend to show that a crime had been committed. [R. 60-1

at 2, 4; R. 65-1 at 2, 4.]

        To justify the warrant before a Madison District Court judge, Officer Salyer’s sworn

affidavit included the following: (1) the facts and circumstances of Mr. Lawson’s traffic stop; (2)

a water bill found in the vehicle addressed to 4442 Hays Fork Lane and the fact that the vehicle

was registered to that address; (3) inconsistent statements Mr. Lawson made about the origin of

currency on his person and in the Suburban; (4) the results of a criminal background check on


                                                 2
Mr. Lawson; (5) tips Officer Salyer had received relating to Mr. Lawson’s reputation as a known

drug dealer; and (6) Officer Salyer’s training and experience working drug trafficking

investigations. [R. 60-1; R. 65-1.]

       Officer Salyer successfully obtained the search warrant, and on February 12, 2020, at

approximately 12:46 p.m., Richmond Police Department officers and drug task force officers

executed the warrant. [R. 65-1 at 8.] The officers seized the following items from the Hays Fork

Lane residence: (1) paper ledgers and a blue notebook that contained written financial records;

(2) a .22 caliber long rifle; and (3) a large sum of United States currency totaling approximately

$50,000. Id.

       Later in the afternoon on February 12, Detective Donovan Nolan of the Kentucky State

Police sought a second search warrant for the 4442 Hays Fork Lane residence. [R. 65-2 at 1.]

This warrant sought specifically to seize evidence that “would indicate the illegal use of,

possession of, or trafficking in a controlled substance.” Id. at 2. To establish probable cause,

Officer Nolan’s affidavit presented essentially identical information to Officer Salyer’s affidavit,

including facts surrounding the traffic stop and items found on Mr. Lawson and in the vehicle,

general statements made by other officers and a tip concerning Mr. Lawson’s transport of

methamphetamine and storge of cash, guns, and drugs at his home, and Mr. Lawson’s criminal

history. Id. at 5–9. The affidavit also referenced the items that had been located during the first

search. Id. at 7. A Madison District Court judge approved the second search warrant as sought

based on the facts provided by Officer Nolan. Id. at 2.

       The second search was executed at the 4442 Hays Fork Lane residence on February 12 in

the afternoon and yielded the following items: (1) a bag with suspected Xanax pills; (2) five

individual packages of suspected Xanax; (3) a large bag containing suspected methamphetamine;


                                                 3
(4) a money counter; (5) a loaded handgun; (6) an undisclosed amount of currency; and (7) a

large digital scale. [Id. at 3; R. 60-4 at 1.]

        Mr. Lawson was charged with violating 21 U.S.C. § 841(a)(1), possession with intent to

distribute 500 grams or more of methamphetamine; 21 U.S.C. § 841(a)(1), possession with intent

to distribute methamphetamine and heroin; 18 U.S.C. § 924(c)(1)(A), possession of firearm in

furtherance of drug trafficking crime; and 18 U.S.C. § 922(g)(1), felon in possession of a

firearm. [R. 1.]

        On August 28, 2020, Mr. Lawson filed a motion to suppress evidence that was obtained

during a traffic stop, and all evidence thereafter obtained, arguing that there was no reasonable

suspicion justifying the initial traffic stop. [R. 21.] Judge Stinnett recommended that the Court

deny Mr. Lawson’s suppression motion, finding that the stop was based upon reasonable

suspicion of criminal activity and therefore lawful. [R. 31.] On October 23, the Court adopted

Judge Stinnett’s Report and Recommendation and denied Mr. Lawson’s suppression motion. [R.

40.] On October 23, Mr. Lawson filed a Motion for Rearraignment, which he withdrew on

November 3, one day before the rearraignment was scheduled to occur. [R. 42; R. 44.]

        On March 16, 2021, Mr. Lawson filed a Motion to Suppress all evidence uncovered

during the February 12 residential searches, arguing that the alleged facts supporting the two

search warrants of the 4442 Hays Fork Lane residence failed to “establish probable cause or a

sufficient nexus between the alleged criminal activity and the home.” [R. 60 at 5.] On April 27,

Judge Stinnett recommended that Mr. Lawson’s second suppression motion be denied because

the warrant was supported by probable cause and the good faith exception also applies in this

case. [R. 68.]




                                                 4
       Under Federal Rule of Civil Procedure 72(b)(2), a petitioner has fourteen days after

service to register any objections to the Recommended Disposition or else waive his rights to

appeal. In order to receive de novo review by this Court, any objection to the recommended

disposition must be specific. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). A specific

objection must “explain and cite specific portions of the report which [defendant] deem[s]

problematic.” Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007) (internal quotations and

citations omitted). A general objection that fails to identify specific factual or legal issues from

the recommendation, however, is not permitted, since it duplicates the Magistrate’s efforts and

wastes judicial economy. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th

Cir. 1991). On May 10, Mr. Lawson filed objections to Judge Stinnett’s Report and

Recommendation, and the matter is now ripe for review. [R. 70.]

                                                  II

                                                  A

       The Fourth Amendment provides that “no Warrants shall issue, but upon probable cause,

supported by Oath or affirmation, and particularly describing the place to be searched, and the

persons or things to be seized.” U.S. Const. Amend. IV. As the Sixth Circuit has reaffirmed,

“[p]robable cause supports a search warrant when the affidavit demonstrates ‘a fair probability

that contraband or evidence of a crime will be found in a particular place.’” United States v.

Powell, 847, F.3d 760, 769 (6th Cir. 2017) (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)).

Further, the “review of the sufficiency of the evidence supporting probable cause is limited to the

information presented in the four-corners of the affidavit[.]” United States v. Frazier, 423 F.3d

526, 531 (6th Cir. 2005) (citations omitted); United States v. Coffee, 434 F.3d 887, 892 (6th Cir.

2006). “Nevertheless, when considering that information, we look to the totality of the


                                                  5
circumstances.” United States v. Dyer, 580 F.3d 386, 390 (6th Cir. 2009) (citing Gates, 462 U.S.

at 230).

       To establish probable cause in the residential search warrant context, “the supporting

affidavit must set forth ‘a nexus between the place to be searched and the evidence sought.’”

United States v. Penney, 576 F.3d 297, 311 (6th Cir. 2009) (quoting United States v. Carpenter,

360 F.3d 591, 594 (6th Cir. 2004)). “This belief that the items sought will be found at the

location to be searched may be supported by less than prima facie proof but [requires] more than

mere suspicion.” Id. (internal quotation marks omitted).

       However, if a reviewing court determines that an affidavit failed to establish probable

cause, it should not apply the exclusionary rule and suppress the resulting evidence if it was

“seized in reasonable, good-faith reliance on a search warrant that is subsequently held to be

defective.” United States v. White, 874 F.3d 490, 496 (6th Cir. 2017) (quoting United States v.

Leon, 468 U.S. 897, 905 (1984)). “Following Leon, courts presented with a motion to suppress

claiming a lack of probable cause must ask ‘whether a reasonably well trained officer would

have known that the search was illegal despite the’” issuing judge’s decision. Id. (quoting

United States v. Hodson, 543 F.3d 286, 293 (6th Cir. 2008)).

       One circumstance requiring exclusion is when an affidavit is “bare-bones,” or “is a

conclusory affidavit” that only asserts “the affiant’s belief that probable cause existed.” Id.

(quoting United States v. Williams, 224 F.3d 530, 533 (6th Cir. 2000)). However, an affidavit

will not be considered to be bare bones if the following is true:

       [A]lthough falling short of the probable-cause standard, it contains a minimally
       sufficient nexus between the illegal activity and the place to be searched. If the
       reviewing court is able to identify in the averring officer’s affidavit some
       connection, regardless of how remote it may have been—some modicum of
       evidence, however slight—between the criminal activity at issue and the place to


                                                  6
       be searched, then the affidavit is not bare bones and official reliance on it is
       reasonable.

Id. at 496–97 (internal quotation marks and citations omitted).

                                                 B

       Mr. Lawson provides two arguments in his Second Motion to Suppress as to why the

searches of the 4443 Hays Fork Lane residence should be suppressed: (1) a lack of probable

cause; and (2) the lack of a sufficient nexus between the alleged criminal activity and the home.

[R. 60 at 5.] Judge Stinnett thoughtfully considered each of these issues and determined that Mr.

Lawson’s Motion should be denied.

                                                  a

       Mr. Lawson first argues that probable cause is lacking because some of the information

contained in the affidavit is stale. Specifically, Mr. Lawson takes issue with statements made by

(1) Madison County Sheriff’s Office detectives that Mr. Lawson was known to transport

methamphetamine and had drugs and cash stored at his residence, and (2) a tipster’s statement to

“MSO Deputy Quiles” providing similar information and stating that he had personally seen the

money and the drugs at Mr. Lawson’s residence. [R. 60 at 5–6.]

       Judge Stinnett meticulously reviewed the record and determined that the officers’

complaints and the tipster’s statements were not stale. To determine whether information in a

particular case is stale, the Court considers:

       (1) the character of the crime (chance encounter in the night or regenerating
       conspiracy?), (2) the criminal (nomadic or entrenched?), (3) the thing to be seized
       (perishable and easily transferrable or of enduring utility to its holder?), and (4)
       the place to be searched (mere criminal forum of convenience or secure
       operational base?).

United States v. Elbe, 774 F.3d 885, 890 (6th Cir. 2014) (quoting United States v. Frechette, 583



                                                  7
F.3d 374, 378 (6th Cir. 2009)). Judge Stinnett reviewed each factor, finding first that the totality

of the circumstances demonstrated a current, ongoing narcotics trafficking operation. [R. 68 at

11.] Judge Stinnett further found that the second and fourth factors weighed against a staleness

finding because the evidence indicated that Mr. Lawson was involved in a drug trafficking

operation during the relevant timeframe and that both the water bill and vehicle registration

demonstrated a connection between Mr. Lawson and the Hays Fork Lane residence. 1 Finally,

Judge Stinnett found that the third factor weighed against a staleness finding because the warrant

targeted nonperishable items, such as firearms and currency, that renders the age of a tipster’s

information less relevant. [R. 68 at 12 citing United States v. Sinclair, 631 F. App’x 344, 348

(6th Cir. 2015).]

         Judge Stinnett also evaluated the specifics of the tipster’s conversation with Deputy

Quiles that was provided on October 21, 2019. [R. 68 at 12.] Judge Stinnett noted that the

information was all relayed in the present tense and specified that the tipster “knows” Mr.

Lawson, Mr. Lawson “lives” on Hays Fork Lane, Mr. Lawson “has” both methamphetamine and

large sums of money at the Hays Fork Lane residence, Mr. Lawson “is” involved with other drug

traffickers, and Mr. Lawson “goes” to other states to get drugs. Id. Ultimately, Judge Stinnett

found that the information was not “categorically stale.” Id. at 13. In his Objections to Judge

Stinnett’s Report and recommendation, Mr. Lawson does not contest, or even address, Judge

Stinnett’s staleness recommendation, and the Court therefore adopts Judge Stinnett’s finding that

the information was not stale.



1
 Judge Stinnett clarified in a footnote that although the water bill was not explicitly said to be “addressed to
Lawson” and “the record related to the prior suppression effort revealed that the vehicle was not registered to
Lawson,” the current registration for the vehicle Mr. Lawson was driving and the utility bill combine to establish a
“non-fleeting connection to the Hays Fork Lane residence.” [R. 68 at 12.]

                                                          8
                                                  b

         Next, Mr. Lawson argues that there was not probable cause for the first search of the

Hays Fork Lane residence because Officer Salyer’s supporting affidavit did not establish a

sufficient nexus between the alleged criminal activity and the Hays Fork Lane residence. [R. 60

at 5.] Mr. Lawson further argues that because the second search warrant incorporated many of

the same facts as the first and also relied partly upon evidence uncovered during the first Hays

Fork Lane residence search, the results of the second search should likewise be suppressed. Id.

at 6.

         Judge Stinnett carefully analyzed the affidavit and found that a sufficient nexus existed

between Mr. Lawson’s ongoing drug activity and the Hays Fork Lane residence. [R. 68 at 14.]

Judge Stinnett first addressed the tipster’s evidence. Judge Stinnett found that the concrete facts

provided by the tipster, while limited, did provide a “basis of firsthand knowledge” of money

and drugs at the Hays Fork Lane home. Id. at 16. Next, Judge Stinnett turned to the officers’

complaints, finding that “the information indicating Lawson’s involvement with

methamphetamine is consistent with Lawson’s criminal history as provided in the affidavit” and

could ‘factor into the probable cause inquiry under a totality of the circumstances approach.” Id.

at 17.

         Judge Stinnett then looked to the evidence found at the traffic stop in combination with

Mr. Lawson’s inconsistent explanations for the significant amount of cash in the vehicle and on

his person to conclude that the evidence “fairly depicted Lawson as then engaged in ongoing,

seemingly large-scale drug trafficking.” Id. at 18. Judge Stinnett also noted that Officer Salyer’s

warrant was seeking “evidence tied to storage and concealment of proceeds” not drugs

themselves, which ties more directly to the currency and firearm seized in Mr. Lawson’s vehicle.


                                                  9
Id. at 19. Finally, Judge Stinnett noted that Officer Salyer’s statements regarding his experience

and training “offer additional links between the traffic stop and Lawson’s residence.” Id. at 19–

20. After evaluating the four corners of Officer Salyer’s affidavit in light of the totality of the

circumstances, Judge Stinnett concluded that the information contained in the affidavit

“established a sufficient nexus between Lawson’s ongoing drug dealing and the documents,

records, and other items believed to be present at the Hays Fork Lane residence.” Id. at 20.

         Mr. Lawson objects to Judge Stinnett’s conclusion that the affidavit established a

sufficient nexus between Mr. Lawson and the Hays Fork Lane residence. [R. 70.] Specifically,

Mr. Lawson argues that the unknown tip from law enforcement is not reliable, that the

confidential jailhouse informant tip was made four months prior to the traffic stop and was not

corroborated, that probable cause was lacking regarding Mr. Lawson’s involvement in ongoing

criminal activity, and that the evidence tying Mr. Lawson to the Hays Fork Lane residence was

insufficient. 2 Id. at 1–5.

         The Sixth Circuit has held that “an affidavit that supplies little information concerning an

informant’s reliability may support a finding of probable cause, under the totality of the

circumstances, if it includes sufficient corroborating information.” United States v. Woosley, 361

F.3d 924, 927 (6th Cir. 2004) (citing Illinois v. Gates, 462 U.S. 213, 241–45 (1983)). Further, it

is important to note that “[t]he affidavit is judged on the adequacy of what it does contain, not on

what it lacks, or on what a critic might say should have been added.” Woosley, 361 F.3d at 927




2
  Mr. Lawson raises the issue of the confidential jailhouse informant in his objection, once again arguing that
because the tip was made four months prior to the traffic stop in question, it should not be considered. [R. 70 at 3–
4.] However, as discussed above, Mr. Lawson failed to respond to, or even mention, Judge Stinnett’s detailed
analysis demonstrating that neither the officers’ complaints nor the tipster’s statements were stale. [R. 68 at 9–13.]
Accordingly, the Court adopts Judge Stinnett’s finding that the confidential jailhouse informant’s statement was not
stale.

                                                          10
(quoting United States v. Allen, 211 F.3d 970, 975 (6th Cir. 2000) (en banc)). Here, although

Mr. Lawson is correct that the anonymous tips given to law enforcement on its own, and the

confidential jailhouse informant’s tip on its own, may not support a finding of probable cause,

the tips corroborated each other in several important respects: (1) both mentioned that Mr.

Lawson transported 15-pound quantities of methamphetamine; (2) both mentioned travel by Mr.

Lawson from Kentucky to Atlanta to pick up drugs; (3) both mentioned Hays Fork Lane as Mr.

Lawson’s residence; and (4) both mentioned secret compartments within the Hays Fork Lane

residence containing illicit items. [R. 65-1 at 5.]

        Further, in addition to the informant’s tip and the anonymous tips received by law

enforcement, Officer Salyer also included in the affidavit the specific facts surrounding the

traffic stop and Officer Salyer’s own training and experience. [R. 68 at 17, 19.] Officer Salyer

included the fact that in Mr. Lawson’s vehicle and on his person the officers found a digital

scale, a loaded handgun and ammunition, $500 of cash on Mr. Lawson and approximately

$23,000 in manicured bundles in Mr. Lawson’s vehicle, as well as drug paraphernalia and

residue and a Lortab pill. [R. 65-1 at 4–5.]

        Additionally, the affidavit mentioned Mr. Lawson’s prior federal methamphetamine

conviction and Mr. Lawson’s changing answers to where the money in his vehicle originated.

Id. at 5. The affidavit also pointed to the utility bill found in Mr. Lawson’s vehicle addressed to

the Hays Fork Lane residence and the fact that the vehicle Mr. Lawson was driving was

registered to the Hays Fork Lane residence. Id. In addition to the circumstances surrounding the

traffic stop, Officer Salyer also pointed to his own training and experience to determine that it

was reasonable to believe that Mr. Lawson was involved in an ongoing drug distribution scheme.

Id. at 5–8.


                                                 11
       Mr. Lawson argues that the utility bill and vehicle registration do not demonstrate a

sufficient nexus between Mr. Lawson and Hays Fork Lane. This is particularly true, Mr. Lawson

argues, because he received a citation in 2019 and his address then was listed as 909 Georgetown

Street and not Hays Fork Lane and that the vehicle in question was not registered to him. [R. 60-

2; R. 70.] However, the totality of the circumstances demonstrate that Mr. Lawson’s argument is

without merit. First, Officer Salyer stated that the utility bill “belonged to Lawson.” Id. This

language can be fairly read to indicate that the bill was “addressed to” Mr. Lawson. Second, Mr.

Lawson was stopped while driving a vehicle registered to the Hays Fork Lane residence. Id.

Third, multiple outside sources separately identified the Hays Fork Lane residence as belonging

to Mr. Lawson. Id. These factors combine to provide a sufficient nexus between Mr. Lawson

and the Hays Fork Lane residence.

       Ultimately, after evaluating the totality of the circumstances in this case in the context of

the four corners of Officer Salyer’s affidavit, the Court agrees with Judge Stinnett and finds that

the information contained in the affidavit established a sufficient nexus between Mr. Lawson’s

ongoing drug activity and the documents, records, and other items believed to be within the Hays

Fork Lane residence. Mr. Lawson does not raise any distinct suppression theory as to the second

residential search warrant application, and the Court accordingly finds that a sufficient nexus was

also established as to the second affidavit.

                                                 C

       Judge Stinnett also found that even if the affidavit had failed to establish the requisite

probable cause, it is clearly a situation in which the good faith exception applies. Mr. Lawson

argues that Officer Salyer’s affidavit was bare-bones and therefore falls outside of the good faith

exception. [R. 66 at 5.] However, Judge Stinnett looked at the facts and to United States v.


                                                 12
Reed, 993 F.3d. 441, 444 (6th Cir. 2021), to determine that the good faith exception applies. [R.

68 at 21.] First, Judge Stinnett found that there was “probable cause to conclude generally that

the defendant was engaged in recent, ongoing drug trafficking.” Id. at 21–22.

        Next, Judge Stinnett found that, similar to Reed, there was probable cause to suspect Mr.

Lawson of being an ongoing drug trafficker and, thus there existed a sufficient nexus between

evidence being sought and a search of the Hays Fork Lane residence. Id. at 22. Third, there

existed in the affidavit references to Officer Salyer’s training and experience to support his belief

of what evidence may be found at the Hays Fork Lane residence. Id. Finally, Judge Stinnett

found that given all of the evidence contained in the affidavit, this was not a case where the

affidavit so “obviously” lacked in indicia of probable cause, particularly given the fact that the

affidavit included (1) information about Mr. Lawson’s criminal history and pending trafficking

charges; (2) incriminating results of the traffic stop including Mr. Lawson’s inconsistent

testimony; (3) details tying Mr. Lawson to the Hays Fork Lane residence, including the vehicle

registration and utility bill; and (4) details about Officer Salyer’s training and experience and the

specific facts at issue. Id. at 23.

        Mr. Lawson objects to Judge Stinnett’s conclusion, arguing that Judge Stinnett’s reliance

on Reed is misplaced. [R. 70 at 6.] Specifically, Mr. Lawson’s counsel analyzed Reed to

demonstrate that “there is nowhere close to this amount of evidence establishing that Mr.

Lawson was a drug dealer or lived at the property within the search warrant affidavit.” Id. at 7.

Mr. Lawson also argues that Officer Salyer did not have as much “experience in drug trafficking

arrests and investigations as seen in Reed.” Id. at 9.

        However, Reed does not stand for the proposition that the exact amount of evidence or

experience present in Reed must exist for the good faith exception to apply. Instead, Reed states


                                                 13
that “a minimally sufficient nexus [i]s one in which there is ‘some connection, regardless of how

remote it may have been—some modicum of evidence, however slight—between the criminal

activity at issue and the place to be searched.’” 993 F.3d at 451 (quoting United States v.

McCoy, 905 F.3d 409, 416 (6th Cir. 2018)). Here, given the amount of evidence provided in the

affidavit as described above, the “modicum of evidence” threshold is met, and a reasonably well-

trained officer would not have known the search was illegal despite the issuing judge’s decision.

White, 874 F.3d at 496. Accordingly, the Court overrules Mr. Lawson’s objection and finds that

the good faith exception applies.

                                                III

       Accordingly, the court being duly and sufficiently advised, it is hereby ORDERED as

follows:

       1.      The Report and Recommendation [R. 68] as to Defendant John William Lawson

is ADOPTED as and for the Opinion of the Court;

       2.      Defendant John William Lawson’s Objections to Judge Stinnett’s Report and

Recommendation [R. 70] are OVERRULED; and

       3.      Defendant John William Lawson’s second motion to suppress [R. 60] is hereby

DENIED.

This the 12th day of May, 2021.




                                                14
